Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 1 of 24
                      Civil Action No. 5:20-cv-00102




                   EXHIBIT A
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 2 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 3 of 24
FILED
1/24/2020 9:44 AM      Case   5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 4 of 24
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Luis Herrera


                                                     CAUSE NO. 2019CI26068

             AURELIANO PALOMO,                                          §   IN THE DISTRICT COURT
                                                                        §
                     Plaintiff,                                         §
                                                                        §
             v.                                                         §   150TH JUDICIAL DISTRICT
                                                                        §
             FLOWERS BAKING COMPANY                                     §
             OF SAN ANTONIO,                                            §
                                                                        §
                     Defendant.                                         §   BEXAR COUNTY, TEXAS

                                            DEFENDANT’S ORIGINAL ANSWER
                                           TO PLAINTIFF’S ORIGINAL PETITION

                     Defendant Flowers Baking Company of San Antonio, LLC, (“Defendant”), misidentified

             as Flowers Baking Company of San Antonio, files this Original Answer to Plaintiff Aureliano

             Palomo’s Original Petition, respectfully showing to the Court as follows:

                                                               I.
                                                         GENERAL DENIAL

                     Pursuant Texas Rule of Civil Procedure 92, Defendant generally and specifically denies

             each and every allegation contained in Plaintiff’s Original Petition and any amendment or

             supplement thereto, and demands strict proof thereof. With respect to any claim by Plaintiff for

             punitive damages, Defendant demands strict proof thereof by clear and convincing evidence.

                                                                II.
                                                         VERIFIED DENIAL

                     Subject to and without waiving the foregoing General Denial, or in the alternative, but only

             to the extent necessary to protect its rights, Defendant files this verified denial pursuant to Rule

             93(4) on the basis that there is a defect in parties. Plaintiff incorrectly named Defendant as

             “Flowers Baking Company of San Antonio” instead of the property entity, Flowers Baking




             Defendant’s Original Answer to Plaintiff’s Original Petition                                     1
        Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 5 of 24




Company of San Antonio, LLC. Defendant, through its counsel, has attached a verified denial

pursuant to Rules 14 and 93 of the Texas Rules of Civil Procedure.

                                                     III.
                                                  DEFENSES

        Defendant asserts the following affirmative and other defenses without assuming any

burdens of production, persuasion, or proof that are not legally assigned to Defendant and are

Plaintiff’s burden to prove.

        1.       Plaintiff’s claims are barred, in whole or in part, to the extent that such claims

exceed the scope of, or are inconsistent with, Plaintiff’s charge of discrimination filed with the

Equal Employment Opportunity Commission (“EEOC”) and the Texas Workforce Commission –

Civil Rights Division (“TWC-CRD”).

        2.       Plaintiff’s claims are barred to the extent that he has failed to exhaust his

administrative remedies.

        3.       Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations to the extent that they were not presented to the EEOC and/or TWC-CRD in a timely

fashion and to the extent that they did not occur within the time frames prescribed by law.

        4.       Plaintiff’s claims are not actionable because the challenged employment practices

were justified by legitimate, non-discriminatory, non-retaliatory, and non-pretextual business

reasons unrelated to Plaintiff’s sex/gender (male), age, and/or any protected activity allegedly

engaged by Plaintiff.

        5.       Defendant would have taken the same employment actions with respect to Plaintiff,

even in the absence of the discriminatory and/or retaliatory motives alleged by Plaintiff.

        6.       Defendant has in place a clear and well disseminated policy against discrimination

and harassment, and a reasonable and available procedure for handling complaints of violations



Defendant’s Original Answer to Plaintiff’s Original Petition                                    2
        Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 6 of 24




thereof, which provides for prompt and effective responsive action. To the extent Plaintiff failed

to take advantage of the preventive or corrective opportunities provided by Defendant, or to

otherwise avoid harm, Plaintiff’s claims of alleged discrimination are barred.

        7.       If any improper, illegal, or discriminatory act was taken by any Defendant

employee against Plaintiff, it was outside the course and scope of that employee’s employment,

contrary to Defendant’s policies, and was not ratified, confirmed, or approved by Defendant. Thus,

any such actions cannot be attributed or imputed to Defendant.

        8.       Defendant did not commit any act with malice or reckless indifference to Plaintiff’s

legally protected rights, nor did Defendant approve, authorize, ratify, or have actual knowledge of

any such acts.

        9.       To the extent applicable, and pending discovery, Plaintiff’s alleged damages are

limited or barred by the after-acquired evidence doctrine.

        10.      Plaintiff’s damage claims are barred, in whole or in part, to the extent Plaintiff seeks

to recover damages in excess of the type and amounts allowed or provided by law.

        11.      Plaintiff’s damages are capped pursuant to Texas Labor Code § 21.2585 and Texas

Civil Practice & Remedies Code § 41.008.

        12.      Without conceding that Plaintiff has suffered any damages because of any alleged

wrongdoing by Defendant, Defendant pleads the due process limitations on punitive/exemplary

damages outlined by the Supreme Court in its opinion in State Farm Mut. Auto. Ins. Co. v.

Campbell, 538 U.S. 408 (2003).

        13.      Plaintiff is barred from recovering damages to the extent he has failed to mitigate

his damages, including the failure of Plaintiff to accept work or to exercise diligence in seeking




Defendant’s Original Answer to Plaintiff’s Original Petition                                         3
        Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 7 of 24




employment. To the extent Plaintiff has mitigated his damages, Defendant is entitled to offset those

amounts she has earned.

        14.      To the extent applicable, and pending discovery, Plaintiff’s pre-existing emotional,

psychological, and physical condition prior to the alleged act(s) of misconduct was such that

Defendant did not proximately cause or contribute in any manner to Plaintiff’s alleged injuries or

damages, and Defendant may not be held liable for any such alleged injuries or damages.

        15.      Defendant cannot be vicariously liable for punitive damages in light of its good

faith efforts to comply with the anti-discrimination statutes at issue in this case. See Kolstad v.

American Dental Ass’n, 527 U.S. 526 (1999).

        Defendant specifically reserves the right to assert additional defenses, claims,

counterclaims, cross-claims, and/or causes that may become appropriate based upon investigation

or other discovery that may occur during the course of litigation.

                                                 IV.
                                          PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that

Plaintiff takes nothing, that this Court dismiss Plaintiff’s Original Petition with prejudice, and that

Defendant be awarded its costs, attorneys’ fees, and any other relief to which Defendant may be

entitled.




Defendant’s Original Answer to Plaintiff’s Original Petition                                       4
        Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 8 of 24




                                                       Respectfully submitted,

                                                       /s/ Tiffany Cox Stacy
                                                       Tiffany Cox Stacy
                                                       State Bar No. 24050734
                                                       tiffany.cox@ogletree.com
                                                       José E. Galvan
                                                       State Bar No. 24083039
                                                       jose.galvan@ogletree.com
                                                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                       112 East Pecan Street, Suite 2700
                                                       San Antonio, Texas 78205
                                                       210.354.1300 (Tel.)
                                                       210.277.2702 (Fax)

                                                       ATTORNEYS FOR DEFENDANT
                                                       FLOWERS BAKING COMPANY
                                                       OF SAN ANTONIO, LLC


                                      CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of January, 2020 I electronically filed the foregoing
with the Clerk of the Court, which will send notification of such filing to the following:

        Alfonso Kennard, Jr.
        Daniel J. Salas
        Kennard Law P.C.
        2603 Augusta Drive, 14th Floor
        Houston, Texas 77057

                                                        /s/ Tiffany Cox Stacy
                                                        Tiffany Cox Stacy / José E. Galvan


                                                                                             701226.000050
                                                                                                41549870.1




Defendant’s Original Answer to Plaintiff’s Original Petition                                          5
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 9 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 10 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 11 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 12 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 13 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 14 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 15 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 16 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 17 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 18 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 19 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 20 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 21 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 22 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 23 of 24
Case 5:20-cv-00102-FB-HJB Document 1-1 Filed 01/28/20 Page 24 of 24
